Citation Nr: 1719398	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.  

2.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.  

3.  Entitlement to service connection for a hearing loss disability of the right ear.  

4.  Entitlement to a compensable initial rating for hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1990 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico.  

In June 2015, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

These issues were originally before the Board in September 2015, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to an increased rating for hearing loss of the left ear and service connection for hearing loss of the right ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A current right knee disability did not manifest during service and was not caused by any in-service disease, injury, or event during service, and symptoms of degenerative joint disease of the right knee were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

2.  A current right knee disability is not due to, the result of, or is otherwise aggravated by a service-connected disability.  

3.  A current low back disability did not manifest during service and was not caused by any in-service disease, injury, or event during service, and symptoms of arthritis of the low back were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

4.  A current low back disability is not due to, the result of, or is otherwise aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of January and February 2010, August 2013 and May 2016 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the initial rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection for hearing loss of the left ear, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in August 2016.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in June 2015.  The Board hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the appeal based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  



II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

a. Right knee disability

The Veteran seeks service connection for a right knee disability.  He has been granted service connection for a left knee disability, degenerative changes of the left knee with meniscal tear, status post-surgical repair.  He contends that this left knee disability has caused or aggravated a disability of the right knee.  

Review of the service treatment records indicates a right knee disability was not diagnosed in service.  On examination for service entrance in July 1989, he was without any noted abnormalities of the right knee.  Likewise, the August 1991 service separation examination was negative for any findings of disease or injury of the right knee.  Based on this evidence, and the Veteran's own contentions, the Board concludes that a right knee disability was not incurred in service.  The Veteran has consistently alleged that his current right knee disability is caused or aggravated by the service-connected left knee disability, and he has not alleged onset of a right knee disability during service.  As such an in-service right knee disability is not demonstrated, and a right knee disability did not manifest within a year of service separation, service connection on a direct basis is not warranted.  

According to an August 1999 private treatment notation, the Veteran reported that in 1988, prior to service, he experienced a "pop" in the right knee.  A meniscal tear was suspected, and the right knee was placed in a cast for three weeks, according to the Veteran's report.  Because, however, a right knee disability was not noted on examination for service entrance in July 1989, any pre-service right knee injury is presumed to have been acute and transitory, and to have fully resolved by the time of the Veteran's service entrance examination in July 1989.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The Board finds the preponderance of the evidence of record to be against a finding that the Veteran sustained a permanent disability of the right knee prior to service.  

The Board must next consider entitlement to service connection on a secondary basis.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against service connection on that basis for a right knee disability.  

The first post-service evidence that the Veteran sought treatment for a right knee disability dates to August 1999 private treatment records, when the he was treated for right knee pain, swelling, popping, clicking, and stiffness two days after playing basketball.  No prior history of a right knee disease or injury was noted.  The impression was of a torn medial meniscus.  Conservative treatment consisting of a knee brace and rest was recommended.  By January 2000, however, the Veteran reported ongoing symptomatology of the right knee, with continued popping and buckling of the knee.  On physical examination, he had medial joint line tenderness and a positive McMurray's sign.  That same month, he underwent an arthroscopic partial resection of the medial meniscus tear of the right knee.  His initial post-operative recovery was noted to be "excellent" but he subsequently reported chronic pain and weakness of the right knee joint.  

Private treatment records further indicate that the Veteran sustained a right patella fracture and right complex tibiofibular distal fracture as the result of a motor vehicle accident in June 2007.  He underwent surgical correction of his injuries to the right lower extremity, and was hospitalized at a private hospital for approximately two weeks.  On outpatient follow-up, he continued to experience delayed healing of the right lower extremity, and was unable to bear weight on the leg.  In December 2007, he was admitted to a private hospital for a bone graft at the site of the right distal tibial union bone void.  Private treatment records indicate he continued to report right knee pain and weakness thereafter, and also exhibited a limp favoring the right knee.  

Upon receipt of his claim, the Veteran was afforded an August 2012 VA orthopedic consultation, at which time degenerative joint disease and meniscus tears of the right knee were confirmed.  The examiner, a VA physician, noted the Veteran's history of left knee problems and opined that it was "quite possible and reasonable that favoring the left knee has led to accelerated degeneration in the right knee and in the spine from putting more weight on the right side."  The consultation notation does not reflect that the Veteran reported or that the physician noted the Veteran's post-service motor vehicle accident, with resulting injuries of the right knee, or any other post-service right knee trauma.  

On VA orthopedic examination in November 2012, the Veteran was again diagnosed with degenerative joint disease and chronic pain of the right knee.  He gave a history of onset of right knee pain in 2005.  Upon examining the Veteran and reviewing the claims file, the examiner, a physician's assistant, opined that the Veteran's altered gait and shifting of weight onto the right knee resulted in aggravation of the degenerative changes of the right knee beyond the natural progression of the disease.  The examiner did not discuss or comment upon what effect, if any, the June 2007 motor vehicle accident had upon any current right knee disability.  

An April 2013 VA treatment summary confirmed the following diagnoses for the right knee: internal derangement; chondromalacia of medial femoral condyle and medal patella; symptomatic plica, and; history of repair of the medial meniscus.  

In May 2013, the Veteran's claim was forwarded to a VA physician for a medical review and opinion.  After reviewing the claims file and medical record in its entirety, the examiner, R.J.M., M.D., opined that it was less likely than not the Veteran's service-connected left knee disability caused or aggravated any right knee disability.  Dr. M. noted the Veteran's initial left knee injury was only a partial tear of the anterior cruciate ligament, and resulted in "no functional impairment" according to the prior surgical reports.  Furthermore, the Veteran did not report or seek treatment for any symptoms of the right knee until 1999, following an unrelated injury to the right knee.  Following this injury, the Veteran subsequently sustained a severe but unrelated injury to the right knee in 2007 as the result of a motor vehicle accident.  This accident resulted in a "shattered" right leg, according to Dr. M.  Dr. M. thus opined that these injuries were the sole cause of the Veteran's current right knee disabilities, which had been neither caused nor aggravated by the service-connected left knee disability.  

The present case contains conflicting medical opinions.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Reviewing the evidence of record, the Board notes that while the August and November 2012 medical opinions suggested the service-connected left knee disability caused or contributed to a right knee disability, neither examiner acknowledged the post-service injury in 1999 or the Veteran's severe injuries to the right lower extremity as a result of the 2007 motor vehicle accident.  Private medical records reflect that this accident resulted in multiple fractures of the right leg, and required several surgeries to correct.  Despite the severity and obvious relevance of these injuries, neither the August 2012 nor the November 2012 examiner mentioned them.  These examiners also failed to discuss the 1999 post-service injury to the Veteran's right knee.  Both examiners appear to assume the Veteran was without any significant disability of the right knee following service, an assumption not supported by the medical record, which reflects multiple independent right knee injuries.  As such, the Board affords both opinions little probative weight.  A medical opinion based on an inaccurate factual predicate is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In contrast, the May 2013 medical opinion rendered by Dr. M. is the only medical opinion which considered and discussed the entirety of the record, to include the 1999 and 2007 post-service injuries to the right knee.  As such, the Board grants it greater probative weight and significance.  

With regard to the Veteran's assertion that his current right knee disabilities are the result of a service-connected disability of the left knee, the Board finds that the Veteran's lay testimony on the etiology of current diagnoses of the right knee is not competent in the present case.  This is because the Veteran is not competent to state that such disabilities had their onset in service under the specific facts of this case that show no right knee symptoms or disorders reported at service separation, and no symptoms or diagnoses or treatment for many years after service.  The preponderance of the competent evidence is also against a finding that a service-connected disability of the left knee caused or aggravated a right knee disability, and the Veteran's own lay assertions, in and of themselves, are insufficient to overcome this evidence.  

Orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent evidence.  While the Veteran is competent to report such symptomatology as joint pain, and he has done so, the diagnosis of such disorders as degenerative joint disease or ligament tears requires X-rays or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  The Veteran has also not stated he is reporting the opinion of a competent expert as told to him.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right knee disability on both a direct and secondary basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Lumbosacral spine

The Veteran seeks service connection for a disability of the lumbosacral spine.  As noted above, the Veteran has been granted service connection for a left knee disability, degenerative changes of the left knee with meniscal tear, status post-surgical repair, and he contends that this left knee disability has caused or aggravated a lumbosacral spine disability.  

Review of the service treatment records indicates a low back disability was not diagnosed in service, and the Veteran did not seek treatment for the same.  On examination for service entrance in July 1989, he was without any noted abnormalities of the spine.  Likewise, the August 1991 service separation examination was negative for any findings of disease or injury of the spine or low back.  On a concurrent report of medical history, he denied any history of recurrent back pain or bone, joint, or other deformity.  Based on this evidence, and the Veteran's own contentions, the Board concludes that a lumbosacral spine disability was not incurred in service.  The Veteran has consistently alleged that his disability of the lumbosacral spine is caused or aggravated by the service-connected left knee disability, and he has not alleged onset of a low back disability during service.  As such an in-service low back disability is not demonstrated, and a lumbosacral spine disability did not manifest within a year of service separation, service connection on a direct basis is not warranted.  

Private treatment records reflect that the Veteran sought treatment in January 2002 for extreme low back pain.  He reported first injuring his low back approximately six years ago, and was "out" for three months.  More recently, he aggravated his low back while lifting a box.  Private treatment records also indicate the Veteran sustained a right patella fracture and right complex tibiofibular distal fracture as the result of a motor vehicle accident in 2007.  According to the private treatment records, he denied any chronic back pain prior to this accident.  

The Veteran was afforded an August 2012 VA orthopedic consultation, at which time the examiner, a VA physician, noted the Veteran's history of left knee problems and opined that it was "quite possible and reasonable that favoring the left knee has led to accelerated degeneration in the right knee and in the spine from putting more weight on the right side."  

On VA orthopedic examination in November 2012, the Veteran was diagnosed with chronic low back pain, with date of onset in 1994, by the Veteran's report.  Degenerative disc disease was also confirmed via X-ray.  Upon examining the Veteran and reviewing the claims file, the examiner, a VA physician's assistant, opined that the Veteran's altered body mechanics and gait resulted in improper lifting technique, causing aggravation of the degenerative changes of the spine beyond the natural progression of the disease.  

In a May 2013 medical opinion statement, a VA physician, Dr. M., opined it was less likely than not the Veteran's back condition was caused or aggravated by the service-connected left knee disability.  The examiner reviewed the Veteran's original left knee injury in service and noted the absence of meniscal damage.  While the Veteran did have a partial tear of the anterior cruciate ligament of the left knee, the knee retained normal functioning.  The examiner also noted a history of post-service back injuries, including reported injuries in 1996 and 2002.  Based on his review of the record, Dr. M. opined that the service-connected left knee disability neither caused nor aggravated the Veteran's current low back disabilities, which had their onset post-service due to unrelated injuries.  

Reviewing the evidence of record, the Board notes that while the August and November 2012 medical opinions suggested the service-connected left knee disability caused or contributed to a low back disability, neither examiner acknowledged the Veteran's various post-service injuries of the low back, including those in 1996 and 2002, as well as the low back pain reported following the 2007 motor vehicle accident.  Both examiners appear to assume the Veteran was without any significant disability of the low back following service, an assumption not supported by the medical record, which reflects multiple complaints of low back injuries in the years following service.  As such, the Board affords both opinions little probative weight.  A medical opinion based on an inaccurate factual predicate is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In contrast, the May 2013 medical opinion rendered by Dr. M. is the only medical opinion which considered and discussed the entirety of the record, to include the 1996 and 2002 post-service injuries to the low back.  As such, the Board grants it greater probative weight and significance.  

With regard to the Veteran's assertion that his current low back disabilities are related to a service-connected disability of the left knee, the Board finds that the Veteran's lay testimony on the etiology of current diagnoses of low back is not competent in the present case.  This is because the Veteran is not competent to state that such disabilities had their onset in service under the specific facts of this case that show no low back symptoms or disorders reported at service separation, and no symptoms or diagnoses or treatment for many years after service.  The preponderance of the competent evidence is also against a finding that a service-connected disability of the left knee caused or aggravated a low back disability, and the Veteran's own lay assertions, in and of themselves, are insufficient to overcome this evidence.  

Orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent evidence.  While the Veteran is competent to report such symptomatology as joint pain, and he has done so, the diagnosis of such disorders as degenerative disc disease requires X-rays or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See King, 700 F.3d at 1345 (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana, 24 Vet. at 438 (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn, 12 Vet. App. at 301 (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage, 10 Vet. App. at 496-97 (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  The Veteran has also not stated he is reporting the opinion of a competent expert as told to him.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a low back disability on both a direct and secondary basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a right knee disability is denied.  

Service connection for a low back disability is denied.  


REMAND

The Veteran seeks service connection for a hearing loss disorder of the right ear.  He asserts he has right ear hearing loss as a result of his noise exposure during service.  He alleges he first noticed a loss of hearing acuity during service, and service connection is therefore warranted.  As an initial matter, the Board notes the Veteran has been granted service connection for tinnitus and hearing loss of the left ear.  

Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As an initial matter, the Board notes the record contains competent evidence of a current disability.  The Veteran was afforded a VA audiological evaluation in August 2016.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
50
65

Speech audiometry revealed speech recognition ability of 86 percent in the right ear.  These findings meet the 38 C.F.R. § 3.385 definition of a hearing loss disability for the right ear.  

The VA examiner then reviewed the records and found no evidence of significant changes in hearing thresholds for the right ear during active duty military service.  The examiner opined that, as a result of the lack of a significant threshold shift, it was unlikely that the Veteran's in-service noise exposure caused the current hearing loss of the right ear.  

Reviewing the record, however, the Board notes that on service entrance audiological evaluation in July 1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5

No disorder of the ear was diagnosed at that time, and the Veteran was accepted into military service.  

The Veteran's service personnel records indicate he was assigned a military occupational specialty (MOS) of 31F, network switching systems operator.  According to an August 1991 reference audiogram report created at service separation, this MOS involved routine exposure to hazardous noise.  On that reference audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
15

Thus, comparing the July 1989 service entrance audiogram with the August 1991 audiogram at service separation, the Board notes that every frequency between 500 and 4000 hertz displayed an increase in the pure tone thresholds.  Nevertheless, the examiner stated, without further explanation, that the Veteran was without significant changes in hearing thresholds for the right ear during active duty military service.  As this conclusion appears to be contradicted by the 1989 and 1991 audiometric findings, further clarification is required. 

With regard to the issue of entitlement to an increased rating for the left ear hearing loss, any decisions on the claim for service connection for the right ear hearing loss being remanded herein may affect the claim for the left ear. Consideration of entitlement to an increased rating for the left ear hearing loss must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who conducted the August 2016 VA examination, if available.  If this examiner is no longer available, another expert in audiological disorders may be substituted.  The Veteran need not be scheduled for another examination unless such an examination is considered necessary by the reviewer.  After reviewing the claims filer, the reviewer is requested to state whether it is at least as likely as not that the current hearing loss of the right ear is related to, or had its onset during, active military service or within one-year of separation from service.  

A complete rationale should be given for all opinions and conclusions expressed.  Specifically, the reviewer is asked to address the increase in the Veteran's pure tone thresholds of the right ear from service entrance in 1989 to service separation in 1991.  If the reviewer cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


